Name: Commission Implementing Decision (EU) 2019/451 of 19 March 2019 on the harmonised standards for construction products drafted in support of Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  building and public works;  European organisations
 Date Published: 2019-03-20

 20.3.2019 EN Official Journal of the European Union L 77/80 COMMISSION IMPLEMENTING DECISION (EU) 2019/451 of 19 March 2019 on the harmonised standards for construction products drafted in support of Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 17(5) thereof, Whereas: (1) In accordance with Regulation (EU) No 305/2011 manufacturers are to use the methods and the criteria provided in harmonised standards, the references of which have been published in the Official Journal of the European Union, for assessing the performance of construction products covered by those standards in relation to their essential characteristics. (2) By letters M/109 of 29 August 1996, M/130 of 29 January 1999, M/139 of 26 June 2001, M/122 of 14 December 1998 and M/135 of 5 May 2000, the Commission made requests to the European Committee for Standardization (CEN) for the drafting of harmonised standards in support of Council Directive 89/106/EEC (2) (mandates). The references of harmonised standards drafted on the basis of mandates are published in the Official Journal of the European Union (3). (3) The mandates allow revision of the harmonised standards drafted on their basis. In order to take account of the technical developments as well as requirements of Regulation (EU) No 305/2011, CEN revised several of those harmonised standards. In particular, CEN revised the harmonised standards for the following products: fire detection and fire alarm systems, fibre-cement slates and fittings, glass in building and fibre-cement flat sheets. (4) The Commission has assessed whether the harmonised standards revised by CEN are in conformity with the relevant mandates and Regulation (EU) No 305/2011. (5) The harmonised standards revised by CEN are in conformity with the relevant mandates and Regulation (EU) No 305/2011. It is therefore appropriate to publish the references of those standards in the Official Journal of the European Union. (6) In accordance with Article 17(5) of Regulation (EU) No 305/2011, a coexistence period is to be indicated for each harmonised standard that supersedes another harmonised standard. Such coexistence period has been indicated for the standard EN 15824:2017 on external renders and internal plasters based on organic binders published in the Official Journal of the European Union (4). Given that this period is not sufficiently long for the manufacturers to prepare for the use of the standard, it is necessary to indicate a new coexistence period for it. (7) In order to allow the manufacturers to use the revised harmonised standards as soon as possible, this Decision should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 The references of the harmonised standards for construction products drafted in support of Regulation (EU) No 305/2011 that are listed in Annex I to this Decision are hereby published in the Official Journal of the European Union. Article 2 The references of the harmonised standards for construction products drafted in support of Regulation (EU) No 305/2011 that are listed in Annex II to this Decision are hereby published in the Official Journal of the European Union with a new coexistence period of those standards. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 19 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (OJ L 40, 11.2.1989, p. 12). (3) OJ C 92, 9.3.2018, p. 139. (4) OJ C 92, 9.3.2018, p. 139. ANNEX I No Reference to the standard Reference to the superseded standard Beginning of the coexistence period (dd.mm.yyyy.) End of the coexistence period (dd.mm.yyyy.) 1. EN 54-5:2017+A1:2018 Fire detection and fire alarm systems  Part 5: Heat detectors  Point heat detectors EN 54-5:2000 Fire detection and fire alarm systems  Part 5: Heat detectors  Point detectors EN 54-5:2000/A1:2002 xx.yy.2019 31.8.2022 2. EN 54-7:2018 Fire detection and fire alarm systems  Part 7: Smoke detectors  Point smoke detectors that operate using scattered light, transmitted light or ionization EN 54-7:2000 Fire detection and fire alarm systems  Part 7: Smoke detectors  Point detectors using scattered light, transmitted light or ionization EN 54-7:2000/A1:2002 EN 54-7:2000/A2:2006 xx.yy.2019 31.8.2022 3. EN 492:2012+A2:2018 Fibre-cement slates and fittings  Product specification and test methods EN 492:2012 Fibre-cement slates and fittings  Product specification and test methods xx.yy.2019 xx.yy.2020 4. EN 1096-4:2018 Glass in building  Coated glass  Part 4: Product standard EN 1096-4:2004 Glass in building  Coated glass  Part 4: Evaluation of conformity/Product standard xx.yy.2019 xx.yy.2020 5. EN 1279-5:2018 Glass in building  Insulating glass units  Part 5: Product standard EN 1279-5:2005+A2:2010 Glass in building  Insulating glass units  Part 5: Evaluation of conformity xx.yy.2019 xx.yy.2020 6. EN 12467:2012+A2:2018 Fibre-cement flat sheets  Product specification and test methods EN 12467:2012 Fibre-cement flat sheets  Product specification and test methods xx.yy.2019 xx.yy.2020 ANNEX II No Reference to the standard Reference to the superseded standard Beginning of the coexistence period (dd.mm.yyyy.) End of the coexistence period (dd.mm.yyyy.) 1. EN 15824:2017 Specifications for external renders and internal plasters based on organic binders EN 15824:2009 Specifications for external renders and internal plasters based on organic binders 9.3.2018 9.3.2020